Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                         Case No.:

 ROSANNE GIAMMALVO,

          Plaintiff,

 v.

 POLYGLASS U.S.A., INC., a Florida
 corporation;     SHAUN   TROCHESSETT,
 individually; and NATALINO ZANCHETTA,
 individually;

       Defendant.
 _______________________________________/

                               COMPLAINT AND JURY DEMAND

          Plaintiff, ROSANNE GIAMMALVO, through undersigned counsel, files this Complaint

 against Defendants, POLYGLASS U.S.A., INC., SHAUN TROCHESSETT, and NATALINO

 ZANCHETTA, and alleges:

          1.      This is an action for unpaid overtime and unlawful retaliation arising under the

 Fair Labor Standards Act 29 U.S.C. §§201-216.

                            PARTIES, JURISDICTION, AND VENUE

          2.      The Plaintiff is an individual over the age of 18, who currently resides in Broward

 County, Florida, and was a resident of Broward County, Florida, at the time that this dispute

 arose.

          3.      Plaintiff was employed by the Defendants as a non-exempt hourly employee in

 the position of administrative assistant, from approximately March 6, 2017 until she was

 unlawfully terminated on or about June 27, 2019.




                                                   1
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 8



         4.      For her work, Plaintiff was paid the regular rate of approximately $30.84 per hour

 during all times relevant to this action.

         5.      In her work for the Defendants, Plaintiff regularly and recurrently used

 instrumentalities of interstate commerce to communicate outside of Florida at the request of

 Defendants. Thus, Plaintiff was covered, individually, under the FLSA.

         6.      Defendant, POLYGLASS U.S.A., INC., is a Florida corporation, with its

 principal place of business located in Broward County, Florida, which regularly conducts its

 business within Broward County, Florida – out of its facility located in Deerfield Beach, Florida

 – the facility where Plaintiff worked. Defendant, POLYGLASS U.S.A., INC., was Plaintiff’s

 FLSA employer pursuant to 29 U.S.C. §203(d) during all relevant time periods of this

 Complaint.

         7.      Throughout Plaintiff’s employment with Defendant, POLYGLASS U.S.A., INC.,

 was an enterprise engaged in commerce or in the production of goods for commerce as defined

 by 29 U.S.C. §203(r) and 203(s).

         8.      At all years material, Defendant, POLYGLASS U.S.A., INC., employed two or

 more employees who regularly were and are engaged in commerce or the production of goods

 for commerce, with Defendant, POLYGLASS U.S.A., INC., having annual gross volume of

 sales or business done of not less than $500,000.00 within the meaning of Sections 203(r) and (s)

 of the FLSA.

         9.      At all times relevant, the Defendant, SHAUN TROCHESSETT, was an individual

 resident of the State of Florida, residing within this District, and subject to the jurisdiction of this

 Court, who owned and/or operated POLYGLASS U.S.A., INC., where Plaintiff was employed.

 Defendant, SHAUN TROCHESSET, acted and acts directly in the interests of POLYGLASS



                                                    2
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 8



 U.S.A., INC. in relation to its employees, including Plaintiff, and thus, Defendant, SHAUN

 TROCHESSET, was and is an employer within the meaning of Section 3(d) of the FLSA, 29

 U.S.C. §203(d).

         10.     At all times relevant, the Defendant, NATALINO ZANCHETTA, was an

 individual resident of the State of Florida, residing within this District, and subject to the

 jurisdiction of this Court, who owned and/or operated POLYGLASS U.S.A., INC., where

 Plaintiff was employed. Defendant, NATALINO ZANCHETTA, acted and acts directly in the

 interests of POLYGLASS U.S.A., INC. in relation to its employees, including Plaintiff, and thus,

 Defendant, NATALINO ZANCHETTA, was and is an employer within the meaning of Section

 3(d) of the FLSA, 29 U.S.C. §203(d).

         11.     Venue is proper in this Court because Defendants transact business within this

 District, and all acts or omissions giving rise to this dispute took place in the Southern District of

 Florida.

         12.     This Court has jurisdiction pursuant to 28 U.S.C. §1331 as this case is brought

 pursuant to The Fair Labor Standards Act, 29 U.S.C. §§201-219.

                                 COUNT I
      OVERTIME VIOLATION OF THE FAIR LABOR STANDARDS ACT (“FLSA”)
                          (Against All Defendants)

         Plaintiff, realleges and incorporates herein the allegations contained in paragraphs 1-12,

 as if fully stated herein.

         13.     During all times relevant through her last day of employment with the

 Defendants, Plaintiff regularly worked overtime hours for which she was not compensated.

         14.     In addition to the overtime hours Plaintiff worked on the clock, Plaintiff regularly

 worked additional overtime hours at the request of her supervisors off the clock.



                                                   3
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 8



        15.      Despite Defendants’ knowledge of the overtime work that Plaintiff did off the

 clock at their instruction and for their benefit, Defendants did not compensate Plaintiff at all for

 those hours.

        16.      Upon information and belief, Defendants are in possession of all records related

 to Plaintiff’s employment during the time period as Plaintiff’s access to these records has been

 terminated upon her termination.

        17.      By reason of the said intentional, willful and unlawful acts of Defendants,

 Plaintiff has suffered damages plus incurring costs and reasonable attorney’s fees.

        18.      As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

 liquidated damages.

        19.      Plaintiff has retained the undersigned counsel to represent her in this action, and

 agreed to pay her counsel reasonable fees and costs. Pursuant to 29 U.S.C. §216(b), Plaintiff is

 entitled to recover all reasonable attorney’s fees and costs incurred in this action.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

 for the following:

        (a) Unpaid overtime wages found to be due and owing;

        (b) An additional amount equal to the overtime wages found to be due and owing as

              liquidated damages;

        (c) Prejudgment interest in the event liquidated damages are not awarded;

        (d) A reasonable attorney’s fee and costs; and

        (e) Such other relief as the Court deems just and equitable.




                                                   4
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 8



                             COUNT II
  MINIMUM WAGE VIOLATION OF THE FAIR LABOR STANDARDS ACT (“FLSA”)
                       (Against All Defendants)

         Plaintiff, realleges and incorporates herein the allegations contained in paragraphs 1-12,

 as if fully stated herein.

         20.     During all times relevant through her last day of employment with the

 Defendants, Plaintiff regularly worked hours for which she was not compensated at all.

         21.     In addition to the overtime hours Plaintiff worked on the clock, Plaintiff regularly

 worked additional overtime hours at the request of her supervisors off the clock.

         22.     Despite Defendants’ knowledge of the overtime work that Plaintiff did off the

 clock at their instruction and for their benefit, Defendants did not compensate Plaintiff at all for

 those hours.

         23.     Upon information and belief, Defendants are in possession of all records related

 to Plaintiff’s employment during the time period as Plaintiff’s access to these records has been

 terminated upon her termination.

         24.     By reason of the said intentional, willful and unlawful acts of Defendants,

 Plaintiff has suffered damages plus incurring costs and reasonable attorney’s fees.

         25.     As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

 liquidated damages.

         26.     Plaintiff has retained the undersigned counsel to represent her in this action and

 agreed to pay her counsel reasonable fees and costs. Pursuant to 29 U.S.C. §216(b), Plaintiff is

 entitled to recover all reasonable attorney’s fees and costs incurred in this action.

         WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

 for the following:



                                                   5
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 8



         (a) Unpaid minimum wages found to be due and owing;

         (b) An additional amount equal to the overtime wages found to be due and owing as

               liquidated damages;

         (c) Prejudgment interest in the event liquidated damages are not awarded;

         (d) A reasonable attorney’s fee and costs; and

         (e) Such other relief as the Court deems just and equitable.

                                      COUNT III
                        UNLAWFUL RETALIATION UNDER THE FLSA
                                (Against All Defendants)

         Plaintiff realleges and adopts the allegations contained in Paragraphs 1-12, above, as if

 fully stated herein.

         27.      Plaintiff worked for the Defendants as an administrative assistant from March 6,

 2017, until she was unlawfully terminated on or about June 27, 2019.

         28.      Throughout her employment, Plaintiff had impeccable employment record with

 the Defendants.

         29.      During her employment with the Defendants, Plaintiff regularly worked overtime

 hours off the clock at the request of her supervisors for which she was not paid at all, let alone at

 the rate of time and a half her regular rate.

         30.      Defendants were aware of the off-the-clock hours Plaintiff because these hours

 were performed at the direction and request of Plaintiff’s supervisors.

         31.      On several occasions in May and June, 2019, immediately before her termination,

 Plaintiff complained to the Defendants about her unpaid, after hours, off-the-clock overtime

 during her employment and her about her unpaid incurred expenses.




                                                  6
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 8



        32.     At the request of her supervisor, Plaintiff started computing her owed unpaid

 overtime and expenses; however, at the request of all Defendants, she was terminated by

 Defendant, SHAUN TROCHESSETT, before she was able to submit her report on the overtime

 hours owed and expenses.

        33.     In requesting her unpaid overtime hours, Plaintiff engage in a protected activity as

 defined by the FLSA.

        34.     By being terminated by the Defendants immediately after requesting her unpaid

 overtime, Plaintiff suffered from an adverse action by the employer under the FLSA.

        35.     The proximity of Plaintiff’s termination to her Complaint and demand for

 overtime wages demonstrates that demand for pay is the reason for Plaintiff’s termination. In

 other words, Plaintiff would not have been terminated but for her request to be paid her off-the-

 clock overtime.

        36.     In terminating the Plaintiff because of her complaints, the Defendants intended to,

 and indeed unlawfully retaliated against the Plaintiff for exercising her rights under the FLSA.

        37.     As a direct and proximate result of Plaintiff’s opposition and objection to the

 Defendants’ violation of the FLSA and request to be paid he owed overtime and other wages, she

 was terminated from her employment on or about June 27, 2019.

        38.     As a result of the termination of Plaintiff’s employment, she has suffered damages

 in the form of lost wages and benefits both past and into the future.

        39.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

 the FLSA.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

 against the Defendants awarding her compensation and/or actual damages, liquidated damages,



                                                  7
Case 1:19-cv-23545-FAM Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 8



 reasonable attorney’s fees and costs and expenses of this litigation, and any other further relief

 this Court deems to be just and proper.

                                           JURY DEMAND

        Plaintiff hereby requests trial by jury on all issues so triable.

        Respectfully submitted, this 23rd day August, 2019.

                                                    ADI AMIT, P.A.
                                                    Counsel for Plaintiff
                                                    101 Centre
                                                    101 NE Third Avenue, Suite 300
                                                    Fort Lauderdale, Florida 33301
                                                    Phone:     (954) 533-5922
                                                    Fax:       (954) 302-4963
                                                    E-mail: adi@defenderofbusiness.com

                                                    By: s/Adi Amit
                                                       Adi Amit, Esquire
                                                       Florida Bar No. 35257




                                                   8
